DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 7/27/2021 with respect to the objections to the specification and claim 7 and the 102 rejections in view of Singhal have been fully considered and are persuasive.  These rejections and objections have been withdrawn. 
However, a new grounds of rejection is made in view of Hill (see below).
Additionally, the applicant did not traverse the applicant’s position of Official Notice regarding claims 7 and 8. Therefore, as per MPEP 2144.03 C., since the applicant did not traverse the Examiner’s assertion of Official Notice, it is taken as applicant-admitted prior art that the use of a USB or Lightning connector as the for interconnecting and/or charging devices and their use as the connectors of Singhal would have had the predictable result of interconnecting and charging devices in the implant without interfering in or changing the overall purpose or function of Singhal and would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Singhal to specifically use the Lightning and/or USB connector.
Claim Objections
Claim 1 is objected to because of the following informalities: IT is believed that that claim should recite “standardized” as opposed to “standardize”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US 2005/0004620, hereinafter Singhal) in view of Osorio et al. (US 7,346,391, hereinafter Osorio) and further in view of Hill (US 5,443,504)
Regarding claims 1-3, 5 and 14, Singhal discloses a low-profile intercranial device as seen in figure 2 (par. 0061, 0069). The device includes a static cranial implant 201 that contains no encapsulated inner workings. 
The device further includes a universal power supply with an implantable power supply 211 in a power supply recess of the static cranial implant, the power source being a having a connector for connection to a functional neurosurgical implant 210, 212 for the brain that is selectively integrated with the static cranial implant in a cavity shaped and dimensioned to receive the functional neurosurgical implant (par. 0061-0064). However, Singhal is silent as to power supply being a universal power supply and that the static cranial implant is made of a material allowing for imaging of the brain through the static cranial implant.
Singhal, as described above, discloses the applicant’s basic invention with the exception of the static cranial implant being translucent, transparent, sonolucent and radiolucent, thus allowing for imaging of the brain through the static cranial implant. However, Osorio also discloses a cranial implant, and thus is analogous art to Singhal (see abstract). Osorio further discloses the implant can be made of translucent, transparent, sonolucent and radiolucent material that allows for ultrasound imaging to occur through the static cranial implant (Col. 19, lines 3-18). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Singhal to be made of translucent, transparent, sonolucent and radiolucent material as taught by Osorio in order to allow for signals to be delivered unimpeded to the brain (Col. 19, lines 2-18 for motivation).
Singhal, as described above, discloses the applicant’s basic invention with the exception of the implantable power supply being a universal power supply. It is noted that claim 1 does not require the universal power supply to be included in the static cranial implant. However, Hill discloses an implantable power system, and thus is analogous art with Singhal (see abstract). Hill discloses a universal power supply as shown in figure 1 in the form of a kinetic energy harvesting system (Col. 3, lines 45-55, Col. 4, lines 53-57, Col. 8, lines 57-63). The universal power supply is standardized for use with a plurality of different implantable medical devices (see abstract and Col. 1, lines 10-16 and Col. 6, line 55-Col. 7, line 7). A connector must be provided so as to provide reversible wired or wireless connection from the universal power supply to the implanted medical device to supply the harvested power. Therefore, it would have been obvious to one of ordinary skill before the applicant’s effective filing date to modify Singhal to include the universal power supply of Hill as Hill teaches that the kinetic energy harvesting system frees the patient from external, transcutaneous charging and/or batteries (Col. 3, lines 50-55 for motivation). 
 Regarding claim 9, the static cranial implant is made of titanium and other materials (i.e., a titanium alloy) (see par. 0067). 
Regarding claims 12 and 13, the static cranial implant contains multiple portions, each portion separately containing the power source 211 and elements 210 and 212, all of which are interconnected (see figure 2). 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal, Osorio and Hill and applicant-admitted prior art.
Singhal, as described and modified above, discloses the applicant’s basic invention with the exception of the connectors specifically being USB connectors or Lightning connectors. However, Singhal discloses the connectors can be any known conductor (par. 0063-0064). Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify Singhal to specifically use a USB or Lightning connector as the applicant has admitted that these are old and well known connectors for interconnecting and/or charging devices and their use as the connectors of Singhal would have had the predictable result of interconnecting and charging devices in the implant without interfering in or changing the overall purpose or function of Singhal.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric D. Bertram/Primary Examiner, Art Unit 3792